DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 100-122 are pending in the instant application. Claims 1-101 have been cancelled. Claim 122 has been newly added. No claims have been amended. Pending claims 102-122 are rejected herein.  The rejection of the pending claims is hereby made final.


Response to Remarks
102
Due to Applicant’s arguments and amendments the previous office action is now moot and the claims have been given further searching and consideration. Consequently, please find a new rejection below addressing the amended claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 102-122 are rejected under 35 U.S.C. 103(a) as being unpatentable over Xi (US 2018/0260787) in view of Thangaraj et al (US 2018/0135993).

Regarding claim 102, the prior art discloses a computer program product for enabling varied ridesharing services embodied in a non-transitory computer-readable medium and executable by at least one processor (see at least paragraphs [0074 and 0075]), the computer program product including instructions for causing the at least one processor to execute a method comprising: receiving a shared-ride request from a user (see at least paragraph [0025]), the shared-ride request including an indication of a starting point and a desired destination (see at least paragraph [0042] “origin and destination”); accessing a database storing an account of the user to retrieve at least one preselected restriction associated with the user (see at least paragraph [0061]); identifying at least one candidate ridesharing vehicle to pick up the user based on current vehicle location information and an ability of the at least one candidate ridesharing vehicle to comply with the at least one preselected restriction associated with the user (see at least paragraph [0062]); providing to the user multiple offers associated with the at least one candidate ridesharing vehicle; receiving a selection of an offer; and directing a ridesharing vehicle associated with the selected offer to pick up the user (see at least paragraph [0061]). 
The applied prior art reference Xi et al does not explicitly disclose the at least one restriction including limiting a walking distance from the starting point to a pick-up location and limiting a walking distance from a drop-off location to the desired destination.  However, the applied prior art reference Thangaraj et al discloses a method and system for ridesharing management, wherein at least one restriction including limiting a walking distance from the starting point to a pick-up location and limiting a walking distance from a drop-off location to the desired destination (see at least paragraphs [0031 and [0032] to Thangaraj et al).
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” In this case the combination of the limitations as disclosed by the prior art references Xi and Thangaraj et al, would yield a predictable result, specifically the system and method as recited in claim 1 and similarly recited  claims. It would have been obvious to one of ordinary skill in the art to modify the system and method as recited by Xi to include the system and method for enabling a configurable electronic business exchange platform as disclosed by Thangaraj et al, in order to enable a user to refine search criteria associated with rideshare, because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable, therefore the combination has been deemed obvious. 
Regarding claim 103, the prior art discloses the computer program product of claim 102, wherein the at least one preselected restriction includes limiting the walking distance to the pick-up location to a distance between 25 to 70 meters (see at least paragraph [0024] “distance and/or time between their respective pick up stop and the drop off stop as a factor, etc.”). Regarding claim 104, the prior art discloses the computer program product of claim 102, wherein the at least one preselected restriction further includes limiting a number of riders in a ridesharing vehicle with the user, limiting an estimated delay to a ride of the user, limiting a number of pick-ups while the user is in the ridesharing vehicle, limiting a number of drop-offs while the user is in the ridesharing vehicle, and toll road avoidance (see at least paragraph [0024]). Regarding claim 105, the prior art discloses the computer program product of claim 104, wherein the at least one preselected restriction includes limiting the number of riders in the ridesharing vehicle to less than five ridesharing riders (see at least paragraph [0024] “total number of riders”). Regarding claim 106, the prior art discloses the computer program product of claim 104, wherein the at least one preselected restriction including limiting the estimated delay to the user's ride to less than 10 minutes (see at least paragraph [0023] “maximum detour time for other pick- ups and drop-offs”). Regarding claim 107, the prior art discloses the computer program product of claim 104, wherein the at least one preselected restriction includes limiting the number of pick-ups while the user is in the ridesharing vehicle to less than three pick-ups (see at least paragraph [0023] “maximum detour time for other pick- ups and drop-offs”). Regarding claim 108, the prior art discloses the computer program product of claim 104, wherein the at least one preselected restriction includes limiting the number of drop-offs while the user is in the ridesharing vehicle to less than three drop-offs (see at least paragraph [0023] “maximum detour time for other pick- ups and drop-offs”). Regarding claim 109, the prior art discloses the computer program product of claim 104, wherein the at least one preselected restriction includes toll road avoidance when the estimated time saved using toll roads is less than 5 minutes (see at least paragraph [0023] “maximum detour time”). Regarding claim 110, the prior art discloses the computer program product of claim 102, wherein the multiple offers differ by at least one of cost, pick-up location, pick-up time, and type of service (see at least paragraph [0061]). Regarding claim 111, the prior art discloses the computer program product of claim 102, wherein the multiple offers differ by pick-up location, and wherein the method further comprises visually displaying on a map multiple proposed pick-up locations associated with the multiple offers (see at least paragraph [0061]). Regarding claim 112, the prior art discloses the computer program product of claim 102, wherein the method further comprises visually displaying on a map a drop-off location other than the desired destination (see at least Figure 3). Regarding claim 113, the prior art discloses the computer program product of claim 102, wherein the method further comprises visually displaying to the user at least one option for customizing shared-ride requests with at least one restriction (see at least paragraph [0059]). Regarding claim 114, the prior art discloses the computer program product of claim 102, wherein the account of the user includes a series of preselected conditions associated with a stored pick-up location or a stored desired destination (see at least paragraph [0023] The ridesharing system 10 facilitates, for example, preplanned and/or real-time carpooling in which drivers and riders register with the system and, optionally, go through an approval process prior to participation. As part of the registration process, each driver and each rider may be prompted to enter personal scheduling and preference information; a database of this information is maintained. Drivers create driver trips that may be represented by an origin, a destination, a travel time window, and a maximum detour distance for stops to pick up or drop off prospective riders. Riders similarly create rider trips that may be represented by an origin, a destination, a travel time window, and a maximum detour time for other pick-ups and drop-offs. Riders and/or drivers (collectively referred to herein as “users”) make travel reservations, e.g., through a mobile app on their personal mobile device; reservation data is sent to the back-office database”). Regarding claim 115, the prior art discloses the computer program product of claim 102, wherein the indication of the starting point is generated by at least one global positioning system (GPS) component included in a mobile device associated with the user (see at least paragraph [0022] to XI, Location and movement of a portable electronic device can be tracked via a location tracking device, which may be resident to or remote from the device. The location/movement can be determined through a satellite-based GPS navigation system.). Claims 116-121 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.
Regarding claim 122, the prior art discloses the computer program product of claim 102 wherein the at least one restriction further includes a maximum delay of arrival of the user by a subsequent pick-up of a second user, and wherein the computer program product includes further instructions for causing the at least one processor to execute the method further comprising:
calculating an estimated delay of arrival for the user if a second shared-ride request is received from a second user; and
assigning a subsequent pick-up of the second user to the ridesharing vehicle if the estimated delay is less than the maximum delay of arrival of the user (see at least paragraphs [0004] and [0023] “including role (driver vs. rider), gender, match rating limitations, blacklist, friend circle, first- and last-mile pick-up restrictions, max travel time or distance, max detour time or distance etc”).
	


	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687